Citation Nr: 0810689	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to nonservice-connected disability pension.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from May 1977 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  The veteran served on active duty from May 1977 to 
February 1978.

2.  The veteran did not serve during a recognized period of 
war for purposes of eligibility for nonservice-connected 
disability pension benefits.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from May 1977 to February 
1978.  He is seeking to establish entitlement to nonservice-
connected disability pension benefits.  

Basic eligibility for pension benefits exists when a claimant 
has active military service of 90 days or more during a 
period of war; has active military service during a period of 
war and was discharged or released from such service for a 
service-connected disability; for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2007).

The periods of war are defined at 38 U.S.C.A. § 101; 
38 C.F.R. § 3.2 (2007).  The period of war for possible 
application in the veteran's case would be for the Vietnam 
era.  The period is from February 28, 1961 to May 7, 1975, in 
the case of a claimant that served in the Republic of Vietnam 
during that time.  Otherwise the period would run from August 
5, 1964, to May 7, 1975, inclusive, for all other cases.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf 
War is the next period of war and it began on August 2, 1990.  
38 U.S.C.A. § 101(33), 38 C.F.R. § 3.2(i).  

The facts regarding the veteran's military service are not in 
dispute.  There is competent evidence of his dates of service 
of record and he does not contend that he had any additional 
service.  His dates of service do not satisfy the necessary 
criteria for him to be considered for eligibility for 
nonservice-connected pension benefits.  The veteran's claim 
must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

The Board recognizes that the Veterans Claims Assistance Act 
of 2000 (VCAA), (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)) 
now affects the manner in which most claims are adjudicated 
by VA.  However, because the record in this case shows that 
undisputed facts render the veteran ineligible for 
nonservice-connected disability pension benefits, the Board 
finds that the VCAA does not apply to this appeal.  , 15 Vet. 
App. 143 (2001); VAOPGCPREC 5-2004.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
compliance with the VCAA is not required if additional 
evidence could not possibly change the outcome of the case.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).





ORDER

The veteran's claim for entitlement to nonservice-connected 
disability pension benefits is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


